Case 0:21-cv-00131-NDF Document 1 Filed 07/12/21 Page 1 of 4




                                                       FILED




                                                    1:43 pm, 7/12/21

                                                 Margaret Botkins
                                                  Clerk of Court




                                                21-CV-131-F
Case 0:21-cv-00131-NDF Document 1 Filed 07/12/21 Page 2 of 4
Case 0:21-cv-00131-NDF Document 1 Filed 07/12/21 Page 3 of 4
Case 0:21-cv-00131-NDF Document 1 Filed 07/12/21 Page 4 of 4
